DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9-10, 12, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et al. (US 2013/0332401 A1).
As to claim 1, Muraoka discloses a tangible computer readable storage medium [120 on FIG. 4] comprising instructions which [Paragraph 0075], when executed cause one or more processors to at least: 
rank a plurality of classes [Document] to be represented by classification vectors [Feature vector] based on respective numbers of instances of training data [Score] associated with corresponding ones of the classes [“The feature vector generation unit 5, in the present embodiment, computes each of feature values constituting a second feature vector from the first score belonging to the corresponding classification. The ranking unit 8 calculates a second score for each document using the second function, ranks  the documents based on the second scores, and outputs the ranked documents.” Paragraphs 0047-0051]; 
initialize the classification vectors to span a classification space [Orders] corresponding to the classes [“The ranking unit 8 then calculates the second score for the input document similarly to the case where the missing pattern matches a registered missing pattern, and outputs a set of documents that are arranged in descending order of the second scores.” Paragraph 0052]; and 
assign respective ones of the classes [Classifies each input sample] to corresponding ones of the classification vectors [Feature vectors] based on the ranking of the classes [“The ranking unit 8 then calculates a second score for each document from the second feature vector, using the second function output by the second learning unit 6. The data classification unit 3 classifies each input sample document according to the missing patterns.” Paragraphs 0051 and 0057-0058].  

As to claim 2, Muraoka discloses the computer readable storage medium of claim 1, wherein the instructions cause the one or more processors to train an artificial intelligence model [FIG. 14] based on the assignment of the classes to the classification vectors [A learning system 10 described is constituted by a missing value supplementing unit 11 and a prediction model learning unit 12. Paragraph 0005].  

As to claim 4, Muraoka discloses the computer readable storage medium of claim 1, wherein the classification vectors define corresponding classification areas in the classification space [“The ranking unit 8 then calculates a second score for each document from the second feature vector, using the second function output by the second learning unit 6. The data classification unit 3 classifies each input sample document according to the missing patterns.” Paragraphs 0051 and 0057-0058]. 

As to claim 6, Muraoka discloses the computer readable storage medium of claim 1, wherein the instructions cause the one or more processors to rank the plurality of classes in order from a highest number of the instances of the training data to a lowest number of the training data [“The ranking unit 8 then calculates the second score for the input document similarly to the case where the missing pattern matches a registered missing pattern, and outputs a set of documents that are arranged in descending order of the second scores.” Paragraph 0052]. 

As to claim 9, Muraoka discloses an apparatus [1 on FIG. 1] comprising: 
a comparator [Ranking unit 8 on FIG. 1] to rank  see claim1’s rejection above; and 
a classification space determiner [Data classification unit 3 on FIG. 1] see claim 1’s rejection above.  

As to claim 10, see claim 2’s rejection above. 

As to claim 12, see claim 4’s rejection above.

As to claim 14, see claim 6’s rejection above.

 As to claim 17, Muraoka discloses a method [Paragraph 0013] comprising: see claim 1’s rejection above.

As to claim 18, see claim 2’s rejection above.

As to claim 20, see claim 4’s rejection above.

 




















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka in view of Vijayanarasimhan et al (US 2016/0180200 A1).
As to claim 3, Muraoka discloses the computer readable storage medium of claim 2, wherein the artificial intelligence model [Paragraph 0005] but fails to disclose the artificial intelligence is a neural network.
However, Vijayanarasimhan teaches the artificial intelligence is a neural network [Paragraph 0030]. 
Muraoka and Vijayanarasimhan are analogous because they are all directed to a classification system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the neural network taught by Vijayanarasimhan in the learning unit such as that of Muraoka as suggested by Vijayanarasimhan, for the obvious purpose of using an input to a first layer and processes the input through all layers, by combining prior art elements according to known methods to yield predictable results.

As to claim 11, see claim 3’s rejection above.

As to claim 19, see claim 3’s rejection above.





Allowable Subject Matter
Claims 5, 7-8, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 1, 2022